


Exhibit 10(p)

 

CONSTELLATION ENERGY GROUP, INC.

 

SUPPLEMENTAL BENEFITS PLAN

 

1.                                       Objective.  The objective of this Plan
is to enhance the benefits provided to certain officers and key employees of
Constellation Energy Group and its subsidiaries in order to attract and retain
talented executive personnel.

 

2.                                       Definitions.  All words beginning with
an initial capital letter and not otherwise defined herein shall have the
meaning set forth in the Pension Plan.   All singular terms defined in this Plan
will include the plural and vice versa. As used herein, the following terms will
have the meaning specified below:

 

“Average Incentive Award” (or “Average Award”) means the average of the two
highest of the participant’s five immediately prior year awards earned under
Constellation Energy Group’s Executive Annual Incentive Plan, Constellation
Energy Group’s Senior Management Annual Incentive Plan and/or the Other
Incentive Awards Program.

 

“Committee” means the Committee on Management of the Board of Directors of
Constellation Energy Group.

 

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

 

“Constellation Energy Group’s Executive Annual Incentive Plan” means such plan
or other incentive plan or arrangement designated in writing by the Plan
Administrator.

 

“Constellation Energy Group’s Senior Management Annual Incentive Plan” means
such plan or other incentive plan or arrangement designated in writing by the
Plan Administrator.

 

“Income Replacement Percentage” means the percentage under the LTD Plan that is
used to calculate the participant’s actual LTD Plan benefit.

 

“LTD Plan” means the Constellation Energy Group, Inc. Disability Insurance Plan
as may be amended from time to time, or any successor plan.

 

--------------------------------------------------------------------------------


 

“Other Incentive Awards Program” means the program(s) designated in writing by
the Plan Administrator applicable to certain employees that provides awards; but
includes only the types of awards that are includable in the computation of
Pension Plan benefits.

 

“Pension Plan” means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time, or any successor plan.

 

“Plan Administrator” means, as set forth in Section 3, the Committee.

 

3.                                       Plan Administration.  The Committee is
the Plan Administrator and has sole authority (except as specified otherwise
herein) to interpret the Plan and, in general, to make all other determinations
advisable for the administration of the Plan to achieve its stated objective. 
Appeals of written decisions by the Plan Administrator may be made to the Board
of Directors of Constellation Energy Group.  Decisions by the Board shall be
final and not subject to further appeal.  The Plan Administrator shall have the
power to delegate all or any part of its duties to one or more designees, and to
withdraw such authority, by written designation.

 

4.                                       Eligibility.  Each officer or key
employee of Constellation Energy Group or its subsidiaries may be designated in
writing by the Plan Administrator as a participant with respect to one or more
benefits under the Plan. Once designated, participation shall continue until
such designation is withdrawn at the discretion and by written order of the Plan
Administrator.  Notwithstanding the foregoing, any participant while classified
as disabled under the LTD Plan shall continue to participate in this Plan
(except under Sections 6 and 7) while classified as disabled.

 

5.                                       Supplemental Long-Term Disability
Benefit.

 

(i)                     Eligibility for disability benefits.  Any participant
who has completed at least one full calendar month of service with Constellation
Energy Group or its subsidiaries, who has elected coverage under the LTD Plan,
and who is disabled (as determined under the LTD Plan) will be entitled to
supplemental disability benefits under this Plan.

 

2

--------------------------------------------------------------------------------


 

(ii)                  Computation of disability benefits.  The amount of such
supplemental disability benefits shall be determined as follows:

 

(1)             multiply the monthly base rate of pay amount in effect
immediately prior to becoming entitled to benefits under the LTD Plan by twelve,

 

(2)             add the Average Incentive Award to the product,

 

(3)             add certain bonuses and incentives that are included in the
computation of Average Pay under the Pension Plan (except that awards included
in the computation of Average Incentive Award shall be excluded), earned over
the last 12 months to the product,

 

(4)             divide the sum by 12,

 

(5)             multiply this monthly dollar amount by the Income Replacement
Percentage, and

 

(6)             subtract from the product the gross monthly amount provided for
the participant under the LTD Plan before such amount is reduced for other
benefits as set forth under the LTD Plan.

 

(iii)               Form of payment of disability benefits.  Each participant
entitled to supplemental disability benefits will receive his/her supplemental
disability benefit payout in the form of a monthly payment.

 

(iv)              Amount, timing, and source of monthly disability benefit
payout.  A participant entitled to supplemental disability benefits will receive
a monthly payment equal to the amount determined under (ii) above.  Such
payments shall commence effective with the commencement of the participant’s LTD
Plan benefit payments.  Monthly payments shall permanently cease when benefit
payments under the LTD Plan cease.  Monthly payments shall be made from
Constellation Energy Group’s general corporate assets.

 

If a participant receiving payments pursuant to this Section 5 receives cost of
living or other inflation/indexing adjustment(s) under the LTD Plan,

 

3

--------------------------------------------------------------------------------


 

the payments hereunder will be automatically increased based on the same
percentage of, and at the same time as, such adjustment(s).

 

(v)                 Bonus.  Any participant who has less than ten years of
Credited Service shall be entitled to a monthly taxable cash bonus, equal to an
amount based on the cost of LTD Plan coverage, using the formula for computing
Constellation Energy Group-provided Flexible Benefits Plan credits for LTD Plan
coverage and taking into account the Participant’s Credited Service and covered
compensation.  Such cash bonus shall be made from  general corporate assets.

 

6.                                       Sickness Benefit.  Each participant,
without regard to length of service, shall be entitled to the greater of the
benefits stipulated under his/her employer’s sick benefit policy for employees
or twenty-six (26) weeks of paid sick benefits within a rolling 52-week period.

 

7.                                       Vacation Benefit.  Each participant,
without regard to length of service, shall be entitled to the greater of the
benefits stipulated under his/her employer’s vacation benefit policy for
employees or five weeks of paid vacation during a calendar year.

 

8.                                       Planning Benefit.  Each participant
shall be entitled to certain personal financial, tax, and estate planning
services paid for by Constellation Energy Group but provided through designated
professional firms.  This entitlement shall be subject to any dollar limitation
established by the Plan Administrator with respect to all such fees.  The
services shall be provided to each participant by the chosen firm(s) on a
personalized and confidential basis; and each firm shall have sole
responsibility for quality of the services which it may render.

 

The services to be provided shall be on an on-going and continuous basis, but
shall be limited to (i) the development and legal documentation of both
career-oriented financial plans and personal estate plans, and (ii) tax
counseling regarding personal tax return preparation and the most advantageous
structuring, tax-wise, of proposed personal transactions.

 

Such planning benefit shall continue during the year of retirement plus the next
two calendar years (the year of

 

4

--------------------------------------------------------------------------------


 

retirement plus the next calendar year for January 1 retirements) and include
the completion of the federal and state personal tax returns for the second
calendar year following retirement (the calendar year following retirement for
January 1 retirements).  However, if a retired member of senior management
continues to serve as a member of the Board of Directors of Constellation Energy
Group, his/her planning benefit period shall be extended until he/she no longer
serves as a member of the Board of Directors.

 

Upon the death of a participant entitled to the planning benefit provided
hereunder, his/her surviving spouse shall be entitled to receive the following
planning benefit: (i) if the deceased was not retired at the time of death, the
surviving spouse shall be entitled to the planning benefit for the year in which
the death occurred plus the next two calendar years, including completion of the
federal and state personal tax returns for the second calendar year after the
year in which the death occurred; or (ii) if the deceased was retired at the
time of death, then the surviving spouse shall receive a planning benefit equal
to that the deceased would have received if he/she had not died prior to
expiration of the planning benefit.  The surviving spouse of a retired member of
senior management whose death occurs while serving as a member of the Board of
Directors of Constellation Energy Group, shall be entitled to a planning benefit
as set forth in (i) above.

 

The planning benefit provided under this Plan shall be grossed-up for income tax
withholding.

 

9.                                       Miscellaneous.  None of the benefits
provided under this Plan shall be subject to alienation or assignment by any
participant or beneficiary nor shall any of them be subject to attachment or
garnishment or other legal process except (i) to the extent specially mandated
and directed by applicable State or Federal statute and (ii) as requested by the
participant or beneficiary to satisfy income tax withholding or liability.

 

This Plan may be amended from time to time, or suspended or terminated at any
time, provided, however, that no amendment or termination shall impair the
rights of any participant or beneficiary entitled to receive current or future
payment hereunder at the time of such action.  All amendments to this Plan may
be made at the written direction of the Committee.

 

5

--------------------------------------------------------------------------------


 

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group or a subsidiary of Constellation Energy Group and any
person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

 

All payments made under the Plan shall be made from general corporate assets. 
The Plan, is intended to be unfunded for purposes of Title I of the Employee
Retirement Income Security Act of 1974.  To the extent that any person acquires
a right to receive payments from Constellation Energy Group under this Plan,
such rights shall be no greater than the right of any unsecured general creditor
of Constellation Energy Group.

 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the “New
Company”), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

 

This Plan shall be governed in all respects by Maryland law.

 

6

--------------------------------------------------------------------------------

